Citation Nr: 0215745	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-02 247	)	DATE
	)
	)
                      
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1993 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
PTSD.  

In May 2000 the veteran failed to report for a video 
conference scheduled in conjunction with this and other 
claims.  

In March 2001, after adjudicating other claims then pending 
on appeal, the Board remanded the case to the RO for further 
development and adjudicative action.  

In May 2002 the RO most recently affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat in service.

2.  The competent, credible, and probative evidence of record 
does not show that the veteran has PTSD which can be 
associated with his service on any basis.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 
2002) (to be codified as amended at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was 
clinically evaluated as normal for psychiatric purposes upon 
enlistment examination in April 1993.  In December 1994 he 
was involved in a motor vehicle accident in a truck.  He was 
the driver, and the truck rode into a ditch.  He injured his 
lower legs and was not brought into the emergency room until 
two days after the accident.  No obvious defects were noted, 
and he complained of pain in his ankles and lower leg.  
Service medical records are negative for any evidence of a 
psychiatric disorder.  

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty Service, reflects that he had no foreign or 
sea service.  He received a National Defense Service Medal, 
Army Service Ribbon, Expert Marksmanship Qualification Badge 
with Pistol Bar, Sharpshooter Marksmanship Qualification 
Badge with Grenade Bar, and Marksman Marksmanship 
Qualification Badge with Rifle Bar.  

In January 1998 the veteran was seen at VA on an outpatient 
treatment basis, and the diagnostic impression was adjustment 
disorder with depressed mood.  

The veteran filed a claim of entitlement to service 
connection for PTSD in April 1999.

In April 1999 the veteran underwent a psychiatric evaluation 
at VA on an outpatient basis.  He reported that he was on 
probation and needed to have some type of paperwork stating 
that he had been coming to VA for treatment.  He described 
the inservice motor vehicle accident to the examiner, and 
said that he was more injured than scared, but that he was 
actually scared and acted as if he were not scared due to his 
training.  

He reported that he was involved in another accident while he 
was inactive in the Reserves, and that the accident centered 
around a pedestrian who was jay-walking.  He indicated that 
he was counseled and treated for mental health in service.  
The examiner assessed that he had PTSD, from a motor vehicle 
accident, with secondary depression and continued pain.  

In September 1999, the veteran underwent a VA examination for 
mental disorders.  He veteran was being evaluated for 
possible PTSD.  He reported his history about the inservice 
motor vehicle accident.  The examiner noted that the claims 
folder had been reviewed, and that there was no mention of 
him going to the mental health clinic or complaining of PTSD.  
When the examiner asked about PTSD symptoms, he responded 
that he had blurred vision, migraine headaches and confused 
thoughts.  He got tense and angry when he had migraine 
headaches.  He got depressed because he did not have an 
income and had to rely on his girlfriend for income.  They 
had recently had a baby together.  For the diagnosis, the 
examiner stated "no post-traumatic stress disorder found."  

VA outpatient treatment records from January 2000 reveal that 
the veteran was depressed.  

In March 2000, the Department of the Army notified the RO 
that the veteran's service records were not currently 
available, but that another inquiry could be made within a 
180 days.  Subsequently, the case was transferred to the 
Board, and remanded back to the RO for further development 
which focused on whether the veteran had a diagnosis of PTSD.  
Documentation of the inservice motor vehicle accident is of 
record.  

In March 2001 the Board decided the veteran's claims of 
increased evaluations for his service connected lumbar strain 
with degenerative disc disease and residuals of a right mid-
tibia fracture with right ankle sprain, and remanded the 
claim of service connection for PTSD.  The RO thereafter 
obtained the veteran's VA outpatient treatment records to 
date.



March 2001 VA outpatient treatment records show that the 
veteran was referred for psychiatric evaluation for 
depression, and for an evaluation for PTSD.  Additional 
treatment records from March 2001 show that he presented with 
the problems of being unemployed, depressed, and irritable.  
He had just gotten off probation for possession of a 
controlled substance.  He reported having suicidal thoughts 
in the past, but none then.  He reported that he was 
"terrified and injured" during the motor vehicle accident 
in service.  He had intrusive thoughts about the accident in 
service when he currently drove.  The examiner commented that 
the veteran was certainly depressed, and noted that the 
examiner (in April 1999) had diagnosed PTSD secondary to the 
trauma the veteran said that he sustained in service.  The 
examiner gave an Axis I diagnosis of PTSD with associated 
depressive features.  It was noted that the veteran took the 
medication Paxil for PTSD.  

In later March 2001, the veteran attended a VA sponsored PTSD 
support group.  The discussion included living with and 
coping with the symptoms of PTSD while endeavoring to 
understand the claims process.  The assessment was PTSD.  

Pursuant to the Board remand, the veteran was afforded a VA 
examination by a medical doctor, who was also a Board 
certified psychiatrist, in order to determine if he had PTSD.  
The psychiatrist noted that she had reviewed the claims 
folder, and she submitted a report consisting of 6 typed 
pages, which chronicled her review of the medical records, 
the medical history since the last examination, psychosocial 
adjustment since the last examination, a current mental 
status examination, an assessment of PTSD, and a diagnosis.  

In pertinent part, the psychiatrist noted that the veteran 
was 28 years old at the time of the examination and that the 
examination was to review the diagnosis of PTSD and related 
psychosocial impairment for VA purposes.  


Regarding his symptoms, the veteran reported having migraine 
headaches, and irritability as a result of the migraines.  He 
indicated that the migraine headaches began at the time of 
his motor vehicle accident in service.  In terms of his life 
and his usual day, he reported that he was not currently 
working, and that he was in a relationship with his 
girlfriend and had been so for the past 5 years.  They had a 
young son together, and he was responsible for watching the 
boy while his girlfriend was at work.  He reported that he 
sat around most of the day, that he at times took his son to 
visit the grandmother, that he did not visit his friends, and 
that he mostly watched television and played computer games 
until he got bored.  

In a section the psychiatrist entitled "assessment of post-
traumatic stress disorder," she noted the veteran's vehicle 
accident in December 1994, and that there had been no feeling 
of fear or of possible death, and no insult to his physical 
integrity.  The psychiatrist noted that he reported thinking 
that the accident would have never occurred had he not 
entered service.  He described that (in service) he was made 
to feel that he had overreacted about the accident, that he 
lost the use of his legs the day after the accident, and that 
he had to use crutches.  He reported having no dreams about 
the accident, or flashbacks.  

He had no avoidance of thought or feelings associated with 
the trauma.  He stated that he was currently cautious when he 
drove.  He did not avoid activities that would arouse 
memories of the accident.  He had few interests in life 
besides watching television and using the computer and 
drinking.  He was not detached from others, and there was no 
restricted range of affect.  There was no sense of 
foreshortened future.  He did not describe difficulty in 
getting to sleep, but described waking up in the night.  
Irritable outbursts of anger had gotten him in trouble with 
the law.  He was not hypervigilant, and there was no 
exaggerated startle response.  

In the diagnosis section, the psychiatrist stated that:


(The veteran) does not describe any incident that was 
outside of the usual experience or where he felt fear of 
imminent death or of loss of physical integrity.  He 
also does not describe symptoms of post-traumatic stress 
disorder that are currently bothering him.  He describes 
being suicidal in response to not getting his own way or 
to others not paying enough attention to him.  He also 
describes taking little responsibility for his life or 
for his son.  (The veteran) states that he tries not to 
drink 40 ounces of beer or wine on a daily basis; his 
alcohol abuse has lead to his significant other putting 
off marriage plans several times.  

The diagnostic status was Axis I, Alcohol abuse and 
dependence; Axis II, Antisocial Personality Disorder, with 
immature traits; Axis IV, stresses at level 3, including 
unemployment; and Axis V, global assessment of functioning 
currently at level 60.  It was noted that the veteran was not 
competent to handle his monetary benefits in his best 
interest due to his active alcohol abuse and dependence.  In 
the section entitled "Integrated Summary & Conclusions," 
the psychiatrist wrote:

(The veteran) does not describe an incident that was 
outside the usual experience or where he felt fear of 
imminent death or of loss of physical integrity.  His 
biggest complaints are unusual migraines.  He also 
admits to past alcohol and drug abuse and to current 
alcohol abuse and dependence.  He relates his alcohol 
use to being bored and to things bothering him in 
routine life.  (The veteran) has a history of antisocial 
behavior prior to the military and has also had some 
since, though he indicated he is trying to stay in 
control of it currently.  He justifies his assault of 
another by indicating that the person was messing with 
his family.  


Criteria

Service connection may be granted for a disability resulting  
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R.  
§ 3.303(a) (2001).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (or 
DSM) IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2001).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. § 3.304(f), as just stated above, 
pertaining to service connection for PTSD.  As the Board 
noted above, the veteran's claim for service connection for 
PTSD was filed in 1999, thus placing him under the amended 
criteria.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67  Fed. Reg. 10,330, 
10,332 (Mar. 7, 2002) (to be codified as amended at 38 C.F.R. 
§ 3.304(f)).  

The Board finds that the pre-and post-1997 criteria for 
evaluating post-traumatic stress disorder claims are 
substantially the same, as both versions of the regulations 
require medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996), (2001).  
The 1999 amendments that were retroactively effective to 
1997 primarily codified the United States Court of Veterans 
Appeals' (CAVC's) decision in Cohen v. Brown, 10 Vet. App. 
128 (1997), and brought 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxed certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  The 2002 amendments 
pertain to PTSD claims resulting from personal assault.  The 
Board finds that the 1997 and 2002 revisions have not changed 
the applicable criteria in a way which could alter the 
outcome of the veteran's claim.  

The RO has provided the veteran with notice of the laws and 
regulations pertaining to service connection.  However, the 
RO has not provided notice of the current version of 
38 C.F.R. § 3.304(f).  Rather, it has only provided notice of 
the previous version of section 3.304(f).  Nonetheless, the 
Board finds that this does not result in prejudice to the 
veteran because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection for PTSD.

Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed-in service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, the Board will apply the current version in 
adjudicating his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94  (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between post-traumatic stress disorder 
and service.  See Moreau, 9 Vet. App. at 396.


Analysis

Preliminary Matter:  Duty to Assist

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2002).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  A review of the 
record indicates that VA has conducted appropriate 
evidentiary development in this case.  The RO has obtained 
all clinical records identified by the veteran, including VA 
treatment records.  There is no indication of outstanding 
records which the RO has not yet requested.  In addition, the 
veteran has been afforded a VA medical examination in 
connection with his claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, a Board remand, and Statements of the 
Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  In this regard, 
in March 2001, and in May 2002, the RO contacted the veteran 
and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has been notified of the provisions of the VCAA on 
more than one occasion, and the documentation of record shows 
that the RO has clearly considered the veteran's claim under 
the new law.

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Service Connection

In addition to the factual background described above, the 
veteran has argued that he did not receive a letter from the 
RO regarding his inservice-stressor.  In that regard, the 
Board points out that, in his notice of disagreement, dated 
in November 1999, the veteran stated that when he was treated 
at VA for his headaches, as a result of trauma from a (motor 
vehicle) accident in service, the doctor diagnosed him with 
PTSD.  Thereafter, in contention documents and as indicated 
in detail in each examination report that coincides with this 
claim, the veteran described his inservice stressor as being 
the motor vehicle accident in December 1994.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the weight of the probative 
evidence of record is against a finding that the veteran 
currently suffers from PTSD.  As a result, service connection 
for this disability must be denied. 

In reaching this conclusion, the Board recognizes that the 
record contains some diagnoses of PTSD in the post-service VA 
outpatient treatment records.  However, the Board finds that 
these diagnoses are far less in probative value as to the 
issue of whether the veteran currently has PTSD than other 
medical evidence of record.  Specifically, these reports are 
cursory, do not clearly address the rationale supporting the 
diagnosis, and do not purport to be based on a review of the 
entire available medical record.  The Board has also 
considered the notations of "refer for evaluation" of PTSD, 
or the fact that the veteran went to a PTSD support group 
meeting, but notes that such diagnoses are somewhat 
provisional and speculative and do not indicate that the 
veteran had PTSD at that time.

By contrast, the Board finds that the September 1999 and 
April 2002 VA examination reports, both of which indicate 
that the veteran does not have PTSD, are highly probative 
evidence.  These opinions were based on a review of the 
applicable record, and in the latter instance, the Board 
certified psychiatrist responded to the Board's remand and 
entered into a lengthy and well reasoned analysis of the 
veteran's current psychological condition.  In addition, the 
examiners provided a full explanation as to why the veteran's 
symptoms do not meet the criteria for PTSD under the criteria 
set forth in DSM-IV.  

Given the depth of the examination reports, and the fact they 
were based on a review of the applicable record, the Board 
finds that they are more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995) 
(the Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).  
Accordingly, the Board finds that taken as a whole, the 
evidence of record does not support a finding that the 
veteran has PTSD.  

In reaching this decision, the Board has considered the 
veteran's assertions that he currently has PTSD, due to the 
stressful incident in service that he described.  While the 
record clearly supports his account of an in-service 
stressor, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


The CAVC has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  

In the absence of proof of a present disability, there can be 
no valid claim.  As the weight of the most probative evidence 
shows that the veteran does not have PTSD, the Board finds 
that his claim for this disability must be denied.

In closing, the Board wishes to emphasize that its denial of 
this claim is not based on the lack of a verifiable stressor 
in service.  Rather, as set forth above, the competent and 
probative evidence of the greatest weight reflects that he 
does not have PTSD as a result of his recounted in-service 
stressor described as a motor vehicle accident.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

